   Case 3:18-cv-04144-FLW Document 7 Filed 12/11/18 Page 1 of 2 PageID: 63



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

ERIK VANDERBECK,                               :
                                               :      Civil No. 18-4144 (FLW)
                        Petitioner,            :
                                               :
                        v.                     :      MEMORANDUM AND ORDER
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
                        Respondent.            :
                                               :

         Petitioner pro se, Erik Vanderbeck (“Petitioner”), a federal prisoner presently

incarcerated at F.C.I. Fort Dix, in Fort Dix, New Jersey, filed a Motion to Vacate, Set Aside, or

Correct a Sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) As the Motion lacked a

notice under United States v. Miller, 197 F.3d 644 (3d Cir. 1999), the Court provided this notice

and directed Petitioner, within 45 days, to submit an amended, all-inclusive § 2255 Motion or to

notify the Court that he desired to proceed on his original Motion as filed. (ECF No. 4.)

Petitioner has now notified the Court that he wishes to proceed upon his original Motion. (ECF

No. 6.) Upon screening the Motion, the Court has determined that dismissal of the Motion

without an Answer and the record is not warranted. See Rule 4 of Rules Governing § 2255

Cases.

         Accordingly, IT IS, this 11th day of December 2018

         ORDERED that Respondent shall file a full and complete Answer to the Motion and

supporting memorandum within forty-five (45) days of the entry of this Order; and it is further

         ORDERED that Respondent shall raise by way of its Answer any appropriate defenses

that it wishes the Court to consider, including, with respect to the asserted defenses, relevant

legal arguments with citations to appropriate legal authority; and it is further
   Case 3:18-cv-04144-FLW Document 7 Filed 12/11/18 Page 2 of 2 PageID: 64



       ORDERED that the Answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, the Government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

       ORDERED that Petitioner may file and serve a Reply in support of the Motion within

forty-five (45) days after the Answer is filed; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Order on petitioner by

regular U.S. mail.


                                                               /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




                                                   2
